Citation Nr: 0511595	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1955 to February 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the RO inter alia 
denied service connection for a bilateral wrist disorder and 
a skin disorder.  

In March 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge designated by the Chairman 
of the Board to conduct that hearing and render a decision in 
this case.  See 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In October 1974, the RO denied the appellant's claim of 
entitlement to service connection for a back disorder; the 
appellant did not express timely disagreement with the rating 
decision.  

2.  Additional evidence submitted since October 1974 includes 
evidence that was not before agency decisionmakers when the 
previous determination was rendered, but which, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  


CONCLUSION OF LAW

Evidence received since the October 1974 rating decision, 
which denied entitlement to service connection for a back 
disorder, is not new and material; the claim is not reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The appellant seeks entitlement to service connection for a 
back disorder.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The appellant initially claimed service connection for a back 
disorder in the early 1970s.  By an October 1974 rating 
action, the RO denied the claim.  The RO reviewed the service 
medical records, which included the enlistment examination of 
May 1955 and the separation examination and medical board 
reports of January and February 1961.  These records were 
silent as to a back disorder, whether at enlistment, 
separation, or during service.  The medical board reported 
indicated the appellant had residuals of polio affecting the 
musculature of the right lower extremity.  Post-service 
medical records consisted of private medical records in 
October 1969 showing marked spinal scoliosis due to polio and 
private hospital reports in August 1974 discussing an 
appendectomy and laparotomy, without reference to any back 
complaints or treatment.  Concluding that the service medical 
records were silent as to any pre-service or in-service back 
disorder, and that the post-service medical records failed to 
show a current back disorder, the RO denied the claim.  The 
RO notified the appellant of that decision by a November 4, 
1974, letter, which also notified him that the rating 
decision would become final if he did not file a notice of 
disagreement within one year.  As the appellant did not file 
such a notice of disagreement within one year of the November 
1974 letter, the rating decision is final and may not be 
reopened in the absence of new and material evidence 
submitted to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence has recently 
changed, effective only for claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen, filed in January 2002, was 
received after August 29, 2001, and the following regulation 
defining new and material evidence applies:  

(a)  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

(b)  New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of [38 C.F.R. 
§ 20.1304(b)(1)]), will be considered as having 
been filed in connection with the claim which was 
pending at the beginning of the appeal period.  

(c)  Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service 
department records which presumably have been 
misplaced and have now been located and forwarded 
to the Department of Veterans Affairs.  Also 
included are corrections by the service department 
of former errors of commission or omission in the 
preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of 
disability resulting from disease or injury 
subsequently service connected on the basis of the 
new evidence from the service department must be 
supported adequately by medical evidence.  Where 
such records clearly support the assignment of a 
specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected 
by the filing date of the original claim.  

38 C.F.R. § 3.156(a) (2004).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the November 1998 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The additional evidence received after the October 1974 
rating decision consists of VA and private medical records, a 
statement from a friend, his testimony at a Travel Board 
hearing, and a statement from a physician's assistant.  

?	Private medical records in 1988 and 1989 showed 
treatment following a closed head injury in June 1988 
and also complaints of low back pain and right leg 
pain, "which is new (polio in [right] leg."  

?	VA x-ray in May 1999 identified moderately severe 
scoliosis of the lumbar spine and degenerative 
changes with narrowing of the intervertebral disc 
spaces at all levels, greater at L1-L2 and at L2-L3.  
VA clinical records in July 2001 noted the 
appellant's complaints of pain in his low back, 
buttocks, and right leg, and a finding of acute left 
sciatica.  VA clinical records in November 2001 
indicated the appellant complained of neck pain and 
that his left sciatica had resolved.  VA clinical 
records in May 2002 revealed the appellant's 
complaints of pain across the shoulders and upper 
back.  

?	In a February 2003 statement, a friend of the 
appellant indicated that he knew the circumstances of 
the appellant's application for employment in 1961 
soon after service.  He indicated the appellant 
applied for a job at a railroad and was denied 
employment due to a back disorder.  

?	In a March 2005 statement, a private physicians 
assistant indicated the appellant had been a patient 
since August 2002 and suffered from multiple health 
problems including polio, lower back pain, lower 
extremities pain, chronic obstructive pulmonary 
disease, and osteoporosis.  The physicians' assistant 
noted that the back pain and the bilateral leg pain 
were most likely due to a recurrence of polio.  

?	At the hearing in March 2005, and in several 
statements he made during the course of this appeal, 
the appellant testified that he had a back disorder 
that pre-existed service and was aggravated by his 
service.  He did not specifically indicate the nature 
of the pre-service back disorder, though he reported 
he had polio as a adolescent.  He did indicate he had 
one parachute jump in service, experienced constant 
back pain in service, and reported this back pain at 
his separation examination.  He also testified he was 
turned down for employment with a railroad company 
within a few months of service, that he did not have 
a copy of this 1961 examination report, that he had 
submitted a statement from a friend who was with him 
in 1961 and knew the circumstances of the 
examination, and that he did not have additional 
evidence as to private treatment he received from 
1961 to 1976 (because the physicians had died or were 
not reachable) or VA treatment he received from 1976 
to the about 2003.  

This additional evidence is new, in the sense that it was not 
before VA rating officials in October 1974.  A portion of the 
additional evidence received since October 1974 is not 
material.  The private medical records in 1988 and 1989 and 
the VA clinical records in 2001 and 2002 discussed various 
complaints of back and leg pain or sciatica; the leg pain was 
specifically discussed in connection with polio residuals as 
opposed to a back symptom.  Similarly, the March 2005 
statement of a private physicians assistant only discussed 
the present health problems since August 2002, rather than 
any relationship between these problems and the appellant's 
service.  Moreover, the physicians assistant identified the 
back and leg pain as most likely due to a recurrence of 
polio, as opposed to any in-service pathology.  

Other evidence, though, has aspects of materiality.  The May 
1999 VA x-ray report showed degenerative disease of the low 
back, a present disease or injury that was not shown at the 
earlier determination.  Additionally, the statement of the 
appellant's friend as to the 1961 railroad employment 
examination is material, for it provides an lay account of a 
medical assessment within one year of separation from service 
concerning the claimed back disorder.  

Despite these individual pieces of evidence that might be 
termed material, the overall effect of this evidence does 
not, when considered with the evidence previously of record, 
substantiate an unestablished fact.  "Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim."  38 C.F.R. 
§ 3.156(a) (2004).  Even if it were established that the 
appellant now has a back disorder, as shown by evidence in 
the late 1990s and early 2000s, there is no indication from 
the service department records that the appellant experienced 
a back injury in service.  In fact, these medical documents 
uniformly discussed the appellant's back complaints in light 
of his childhood history of poliomyelitis.  Although a friend 
filed a lay statement attesting that the appellant was 
declined employment due to a back disorder in 1961 soon after 
service, the medical evidence supporting that assertion is 
not in the record and the appellant has testified that it is 
unavailable.  Thus, although some of the evidence viewed in 
isolation is material, in conjunction with all the evidence 
of record the additional evidence received since 1974 is not 
both new and material.  

It is noted that the appellant has asserted that he had a 
pre-existing back disorder that was aggravated during 
service.  The RO, in its October 1974 rating decision, 
concluded only that the appellant's claimed back disorder was 
not directly related to service.  It did not address an 
aggravation theory, and indeed the appellant did not at that 
time raise an aggravation theory.  He now raises that theory, 
which apparently is based on his assertion that a residual of 
his childhood polio was a back disorder and an alleged 
increase in severity of that disorder during service.  
However, the additional evidence received since October 1974 
provides no medical basis for concluding that the appellant 
had any residual impairment due to polio when he entered 
service.  While he was separated from service due to 
residuals of his polio, none of the symptoms noted in the 
service medical records - including the medical evaluation 
board report - indicated that a back disorder or complaints 
of back symptomatology were the reason for the separation.  
(The medical evaluation board report indicated the appellant 
had right lower extremity weakness as a residual of polio.)  
Therefore, even if there were to be shown a pre-service back 
disorder, there is no additional evidence submitted since 
October 1974 to suggest an increase in severity of that back 
disorder while the appellant was in service.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that new and 
material evidence has not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a back disorder.  The claim is not reopened.  




II.  Notice and Assistance Obligations

VA has a duty to assist and a duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2004) (regulations implementing the VCAA).  VA must provide 
the claimant and the claimant's representative, if any, 
notice of required information and evidence not previously 
provided that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The VCAA notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s )."  Pelegrini II, 18 Vet. 
App. at 115; see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

After the appellant filed his claim to reopen in 2002, the RO 
sent him a March 2002 letter informing him of the evidence 
necessary to substantiate the claim, what VA would do to 
assist him, and what he had to do to support his claim.  
After rendering the initial rating decisions, the RO sent him 
November 2002, January 2003, and March 2003 letters informing 
him of the appellate process and specific explanation of the 
assist VA could provide.  Upon his disagreement, the RO 
issued an April 2003 statement of the case that informed him 
of the evidence of record, the legal criteria for reopening 
his claim, and the analysis employed by the RO in rendering 
its decision.  By implication, it therefore informed the 
appellant of the evidence needed to substantiate the claim.  

The appellant asked for an opportunity to offer testimony 
before a Veterans Law Judge.  A transcript of the hearing 
held in March 2005 is of record.  At that hearing, the 
appellant testified that his niece might have information as 
to his medical providers from 1961 to 1976.  However, he 
testified that he had tried to get information and evidence 
from the physicians who he claimed treated him in the 1960s 
and 1970s, but they had died or were not available.  With 
specific reference to the physician who conducted a railroad 
employment physical in 1961, which was discussed by the 
appellant's friend's statement, the appellant testified that 
this physician had died.  Nor was the appellant able to 
provide information as to the location of records concerning 
the employer who denied him employment.  As it is common 
practice for medical professionals to destroy records of 
treatment or examinations with seven or so years of such 
treatment or examinations, it is highly unlikely such sources 
would have records available nearly 40 years later.  Thus, 
while the appellant's niece might be able to provide limited 
information as to the appellant's medical care some 40 years 
ago, it is unlikely efforts to obtain such evidence would be 
fruitful.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004) (granting motion for reconsideration 
of and vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. 
App. 412 (2004)), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made in June 2002, 
and thus after November 9, 2000, the date the VCAA was 
enacted.  Even if the initial notice in this case did not 
comply with Pelegrini II, any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004).  After VA provided 
this notice, the appellant communicated on multiple occasions 
with VA, without informing it of pertinent evidence.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, statements from the appellant and other 
persons with knowledge of certain relevant events, and 
documents received on multiple occasions from the appellant 
and his representative.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant; in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  As the additional evidence received since October 
1974 is not both new and material, a VA examination is not 
required.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  




ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for a back disorder is 
denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


